Smith, 0. J.,
delivered the following dissenting opinion: — ■
In my opinion the judgment in this case ought to be affirmed. And thus far agreeing with the majority I should yield a silent concurrence, but for the reason that the construction given to the deed of marriage settlement, which, in my opinion, is erroneous, is in effect a final and conclusive adjudication of the rights of all parties arising under that instrument. I am, hence, compelled to express my dissent to that construction. I shall do so in very few words.
There are only three hypotheses, bearing the slightest resemblance of verity, according to which the construction of the settlement can be fixed. The first is, that a freehold interest in the slaves, vested in Mrs. Garrett, as her separate estate, with a limitation in fee to her issue by Garrett, or any future husband; and that Garrett himself took only the usufruct for his own life, if he died first. The second is, that Garrett and wife took a joint life estate, with remainder for life, to the latter, if she was the survivor; remainder in fee to her issue by Garrett or any future husband. And the third is, that Mrs. Garrett took no interest whatever in virtue of the settlement; but that Garrett acquired a freehold estate for his own life, or that of Mrs. Garrett, with a limitation' in fee to her issue by that or any future marriage.
1. It is conceded that there is, at the least, plausibility in the first; and, if admitted to be the true construction, one of two results, in my opinion, must inevitably follow: first, that Mrs. Garrett was tenant in tail by implication ; or, second, that she held a freehold estate in the property settled, with a limitation, in fee, to her issue.
In either of these events, I apprehend, there could exist no well-founded doubt that she became vested with the absolute fee in the property. In the first case, in virtue of the statute which converted the fee tail into a fee simple. In the second, the estate, limited to her issue, vested in her under the rule in Shelley’s case.
2. If the legal effect of the settlement was to vest a joint life estate in Garrett and wife, with remainder to her for life, remainder, in fee, to her issue (which is the construction adopted), an estate tail, by implication, would be created in them. Beyond all doubt, Mrs. Garrett would be tenant in tail. It would, hence, result that, *171by the operation of the statute, and in virtue of his marital rights, Garrett would become the absolute owner of the property; and, for that reason, the judgment would be clearly erroneous.
3. But if Garrett took a separate estate, either for his own life, or that of Mrs. Garrett, with a limitation of the fee to the issue, by that or any future marriage, it is certain that, neither as tenant in tail, by operation of the statute, nor in virtue of the rule in Shelley’s case, did he acquire the fee in the property. Possessing only a life estate, and not being tenant in tail, the property, upon his death, by the express provisions of the deed, “ descended to, and became the absolute property, in fee simple,” of the issue of the marriage living at the time of his death, subject to the equal right of participation reserved to her issue which she might have by any future husband.
And this, in my opinion, is the true legal construction of the settlement. According to this view, Garrett possessed no interest in the property, which, upon his death, vested in his administrator. And, hence, I concur in an affirmance of the judgment.